DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (Fig. 1-12) (claims 1-4) in the reply filed on 03/24/2022 is acknowledged.

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/22.

Claim Objections
3.	Claim 1 is objected to because of the following terms: “openably and closably”, “to open and close angularly” is suggested.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a delivery arm combined with an actuating mechanism that actuates the delivery arm for loading and unloading the workpiece to and from the holding table as the workpiece has to be loaded and unloaded inside the apparatus for the resin coating to be performed.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in preamble “a resin”, in line 14 “.. a solid resin”, in line 20 “..to cool the resin”, in line 23 “..to spread the resin”, in line 24 “the workpiece with the resin”, in line 26 “..for melting the resin” are indefinite. It is not clear are these a resin and a solid resin are different elements or the same element? Which one is getting cool or which one is melting or which one is spreading? Appropriate correction is required.

Claim 1 recites in line 20 “..to cool the resin” is indefinite as it is not clear to cool from what? Is it from room temperature or from some higher temperature which were not defined previously.

Claims 2-4 are rejected being dependent on rejected claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Shimotani et al. (JP 2009-148666, applicant provided IDS).

Regarding claim 1: Shimotani teaches in page 5 and Fig. 2-3 about a resin coating applying apparatus 10 for coating a surface of a workpiece 1 with a resin, comprising:
a housing 31 including a holding table 33 for holding the workpiece under suction (page 5, suction means no shown) thereon and a holding table actuator for moving the holding table upwardly and downwardly (with flange 32 to move up or down), the housing having an opening defined therein;
a lid 32a for covering the opening in the housing to create a processing space hermetically sealed by the lid and the housing (Fig. 2-3);
a lid actuator 32 operatively coupling the housing and the lid to each other, for actuating the lid openably and closably with respect to the housing;
a resin supply 21 for supplying a solid resin to the workpiece held on the holding table;
a vacuum pump (page 6 teaches a vacuum suction chuck table and therefore would be obvious to have a vacuum means) for evacuating the processing space hermetically sealed by the housing and the lid; and
an atmospheric vent valve 37 for introducing atmospheric air into the processing space to cool the resin applied to the workpiece,
wherein the lid includes an upper table 32a disposed opposite the holding table and movable relatively closely to the holding table to spread the resin supplied to the workpiece and coat the workpiece with the resin, and the resin coating applying apparatus further comprises a heating unit 34+35 for melting the resin, the heating unit being disposed in one of or both the holding table and the upper table.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “the cylinder having an end rotatably coupled to the housing and another end rotatably coupled to the movable arm, and 
when the cylinder extends and contracts, an angle formed between the fixed arm and the movable arm at the fulcrum point is changed to move the lid relatively to the housing” in combination with other limitations as well.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a delivery arm for unloading the workpiece from the holding table, 
wherein the delivery arm includes a suction pad for attracting the workpiece under suction, and 
a pad actuator for actuating the suction pad” and “the delivery arm is inserted into a clearance created by the ejector pins between the workpiece and the holding table and delivers the workpiece from the holding table “ in combination with other limitations as well.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897